[Cite as State v. Brantley, 2022-Ohio-597.]




                       IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                                :    APPEAL NO. C-210258
                                                  TRIAL NO. 20CRB-16577
        Plaintiff-Appellee,                   :

  vs.                                         :

DOMINIQUE BRANTLEY,                           :         O P I N I O N.

      Defendant-Appellant.                    :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 2, 2022



Andrew W. Garth, City Solicitor, William T. Horsley, Chief Prosecuting Attorney,
and Philip Worsham, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Krista Gieske, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Judge.

       {¶1}   Dominique Brantley appeals his conviction for obstructing official

business arguing that his conviction was not supported by sufficient evidence and

was against the manifest weight of the evidence. For the following reasons, we affirm

the trial court’s judgment.

                              Factual Background

       {¶2}   On August 29, 2020, Dominique Brantley was arrested and charged

with obstructing official business, a misdemeanor of the second degree. Brantley

filed a motion to suppress contending that Officer Joshua Condon did not have

probable cause to arrest him. The motion to suppress was overruled, and the case

proceeded to a bench trial.

       {¶3}   Condon testified that he was assigned to the Gun Crimes Task Force

for the City of Cincinnati Police Department. Condon was patrolling in a marked

police vehicle with his partner Officer Chiappone on West McMicken Avenue. While

patrolling, he and Chiappone observed Rico Miller, who they confirmed had an open

warrant for his arrest. Condon testified that when they circled back to Miller’s

location, they observed an unoccupied white Mercedes that was parked with its

engine running in violation of the law.

       {¶4}   Condon stopped his cruiser next to the Mercedes and approached

Miller. The officers arrested and handcuffed Miller. Before Condon could search

Miller, Brantley approached and tried to retrieve a set of keys that were hooked onto

Miller’s belt loop. Condon told Brantley to back up and informed him that he could

not take any property from Miller. Brantley continued to stand in the street, and

approached Condon again. This time, Condon pushed him back. Condon testified




                                             2
                     OHIO FIRST DISTRICT COURT OF APPEALS



that Brantley’s interference prevented him from conducting a thorough search of

Miller before placing him in the cruiser.

       {¶5}   Condon further testified that the officers would have secured the keys

to the illegally parked Mercedes very quickly.     However, Brantley’s interference

required the officers to divert their attention from the car and delayed them from

securing the vehicle. Condon was concerned that someone could access and steal the

car. He was also concerned that there could be a firearm in the car. Ordinarily,

Condon would have run the license plate to determine the owner of the vehicle, but

he could not recall doing so or having that information.

       {¶6}   On cross-examination, Condon testified that there is a high incidence

of stolen vehicles in that neighborhood because cars are left unoccupied and running.

When Condon asked who owned the vehicle, Brantley responded, “It’s none of your

business.” Condon then informed him that it was a violation of the law to leave an

unoccupied vehicle running. Although Condon could not remember the state statute

that prohibits a person from parking an unoccupied car with the engine running, he

had issued citations under the statute before, and he would have looked up the

statute to issue a citation. Condon could not recall if he issued a citation for that

violation. Condon had the car towed after Brantley was arrested.

       {¶7}   At that point, defense counsel played Condon’s body-camera video.

       {¶8}   The video shows Condon approach Miller, inform him of the arrest

warrant, and handcuff him.      As Condon is tightening the handcuffs, he asked,

“Whose car?” Brantley responded, “None of your business.” Condon then said the

car was on and unoccupied, and he would “figure it out in a minute.” Miller stated

the car belonged to him, and then asked Condon if he was referring to the car across




                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



the street. Condon said that he was referring to the Mercedes and asked Chiappone

to secure the keys. Brantley, who was recording the stop with his phone, approached

Miller and tried to take his keys. When Condon told Brantley to stop and step back,

Chiappone, who was standing at the driver’s side door of the Mercedes, returned to

assist Condon. Then Condon patted down Miller and placed him into the cruiser.

       {¶9}    While both officers stood between the cruiser and the Mercedes,

Brantley left the sidewalk and started walking toward the officers.              Condon

approached Brantley and told him to get out of the street. Condon warned him to

stay away from their investigation or face arrest. As Chiappone opened the driver’s

side door of the Mercedes, Brantley again walked into the street and said, “That’s my

car.” Condon placed him under arrest with the assistance of Chiappone. After

Condon testified, the state rested.

       {¶10} Brantley testified on his own behalf. Brantley testified that he was

there to visit a friend, and he was recording the incident. Two cars were parked on

the street with the engines running. The officers asked Miller if the second car

belonged to him. Brantley admitted that he approached the officers when Chiappone

opened the driver’s door because he did not want the officer to enter his car.

       {¶11} On cross-examination, Brantley admitted that his unoccupied car was

running, and that the officer told him to stay on the sidewalk more than once. He

left the sidewalk to prevent the officer from entering his vehicle. After Brantley

testified, the defense rested.

       {¶12} The trial court found Brantley guilty for interfering with the officer’s

attempts to enter the vehicle and turn off the engine.




                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} Brantley appeals, and in his sole assignment of error, he argues that

the conviction was not supported by sufficient evidence and was contrary to the

manifest weight of the evidence.

                        Sufficiency and Manifest Weight

       {¶14} In reviewing a challenge to the sufficiency of the evidence, a reviewing

court must determine whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime had been proved beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶15} When considering a challenge to the weight of the evidence, an

appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in

resolving conflicts in the evidence, the trier of fact clearly lost its way and created a

manifest miscarriage of justice. State v. Thompkins, 78 Ohio St.3d 380, 387, 678

N.E.2d 541 (1997). Reversing a conviction as being against the manifest weight of

the evidence should be reserved for only the most “ ‘exceptional case in which the

evidence weighs heavily against the conviction.’ ” State v. Martin, 20 Ohio App.3d

172, 485 N.E.2d 717 (1st Dist.1983), paragraph three of the syllabus.

       {¶16} To support a conviction for obstructing official business in violation of

R.C. 2921.31(A), the state must prove the offender “(1) performed an act; (2) without

privilege; (3) with purpose to prevent, obstruct, or delay the performance of a public

official of any authorized act within the public official’s official capacity; and (4) that

hampered or impeded the performance of the public official’s duties.”             State v.

Buttram, 1st Dist. Hamilton No. C-190034, 2020-Ohio-2709, ¶ 10, citing In re




                                                5
                     OHIO FIRST DISTRICT COURT OF APPEALS



Payne, 1st Dist. Hamilton No. C-040705, 2005-Ohio-4849, ¶ 11.

       {¶17} Brantley first contends that the state failed to establish that his

conduct actually impeded the performance of the officers’ duties. However, Condon

testified that Brantley’s interference required the officers to divert their attention

from the car and delayed them from securing the vehicle. And the video confirms

that Brantley’s conduct impeded Chiappone from turning off the Mercedes on two

separate occasions. The first arose when Brantley attempted to take the keys from

Miller. Chiappone, who had gone to turn off the Mercedes, was required to leave the

car and return to Condon due to Brantley’s conduct. The second time occurred after

Chiappone opened the driver’s door to turn off the vehicle. Again, the officer was

interrupted to assist Condon in arresting Brantley.

       {¶18} Next, Brantley argues that the state failed to prove that his purpose

was to impede an investigation. “A person acts purposely when it is the person’s

specific intention to cause a certain result[.]” R.C. 2901.22(A). “The purpose with

which a person does an act is determined from the manner in which it is done, the

means used, and all the other facts and circumstances in evidence.” In re Payne at ¶

15.

       {¶19} Here, the video showed that Brantley repeatedly disregarded the

officer’s commands to stay on the sidewalk and stop interfering with their

investigation. First, he approached Miller and tried to take his keys. Then Brantley

went into the street and approached the officers after Condon secured Miller in the

police cruiser. After Chiappone opened the door to the Mercedes, Brantley again

went into the street. Finally, Brantley admitted that he left the sidewalk to prevent

the officer from entering his vehicle.     This record established that Brantley’s




                                              6
                      OHIO FIRST DISTRICT COURT OF APPEALS



conviction was based upon his conscious decision to act contrary to Condon’s

instructions.

       {¶20} Brantley further argues that he was privileged to approach and

safeguard his car.    However, Brantley did not initially admit that the vehicle

belonged to him. When Condon asked who owned the car, Brantley responded,

“None of your business.” Moreover, Brantley did not have a privilege to interfere

with the investigation of the illegally parked vehicle. The car was running and

unattended in violation of R.C. 4511.661. Because the car was parked in violation of

the law, the officer was privileged to enter the vehicle and remove the key pursuant

to R.C. 4549.05, which states: “A law enforcement officer may remove the ignition

key left in the ignition switch of an unlocked and unattended motor vehicle parked

on a street or highway.”

       {¶21} Accordingly, the state presented sufficient evidence to establish that

Brantley’s conduct obstructed the officers from performing their duties. We cannot

say that the trial court clearly lost its way and created a manifest miscarriage of

justice. Consequently, we overrule the assignment of error.

                                     Conclusion

       {¶22} We overrule the sole assignment of error and affirm the judgment of

the trial court.

                                                                Judgment affirmed.

MYERS, P.J., and BOCK, J., concur.


Please note:
       The court has recorded its own entry this date.




                                                7